Name: Commission Regulation (EEC) No 2187/86 of 11 July 1986 amending for the seventh time Regulation (EEC) No 1842/81 in respect of certain dates for the granting of refunds adjusted in the case of cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  economic analysis;  foodstuff
 Date Published: nan

 12.7.1986 EN Official Journal of the European Communities L 190/51 COMMISSION REGULATION (EEC) No 2187/86 of 11 July 1986 amending for the seventh time Regulation (EEC) No 1842/81 in respect of certain dates for the granting of refunds adjusted in the case of cereals exported in the form of certain spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1842/81 (4), as last amended by Regulation (EEC) No 1981/83 (5), lays down detailed rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages; Whereas, following the change in the dates of the marketing years in. the cereals sector under Regulation (EEC) No 1579/86, the dates for the fixing and the period of applicability of the coefficients and of certain dates for notifications by Member States should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1842/81 is hereby amended as follows: 1. Article 9 is replaced by the following: Article 9 The coefficient referred to in Article 3 (1) of Regulation (EEC) No 1188/81 shall be fixed before 1 July each year. It shall apply from that date until 30 June of the following year. The coefficient shall be fixed in accordance with information provided by the Member States for the period 1 January to 31 December of the year preceding the fixing thereof. 2. In Article 16 (2), the date 16 July is replaced by 16 June. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1986 For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 139, 24. 5. 1986, p. 29. (3) OJ No L 121, 5. 5. 1981, p. 3. (4) OJ No L 183, 4. 7. 1981, p. 10. (5) OJ No L 195, 19. 7. 1983, p. 37.